DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-19 and 28-37 as originally amended and filed on 09/24/2020.

This application was granted Special status on 01/22/2021.

Applicant is cordially invited to contact the Examiner via the information contained in the Conclusion below to set up a telephonic interview to discuss the instant Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 13 November 2018 (20181113).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of and claims priority to PCT/CA2019/051619 filed on 11/13/2019 which claims priority to provisional Application number 62/760,598 filed on 13 November 2018 (20181113).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/27/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed towards “Transitory computer readable mediums”.  
Amending the claim to recite “nontransitory computer readable medium” would overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10, 12-14, 17, 19 and 28-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170265392 A1 to VAN DE VEGTE; John et al. (VanDeVegte) in view of US 20190291277 A1 to OLEYNIK; Mark.

Regarding claim 1 VanDeVegte teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    880
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    749
    568
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    437
    636
    media_image4.png
    Greyscale

and associated descriptive texts including for example only para:
“[0050] In operation, the harvesting cycle first begins with the mushroom tray 10 being loaded onto a table 7 supported at a front of the frame 5 where a digital image of the mushroom tray 10 is captured by the digital camera 18. With pre-determined picking settings, the controller 20 will find all mushrooms 12 in the mushroom tray 10 and will determine which mushrooms 12 will be picked. While the controller 20 is finding and calculating which mushrooms 12 should be picked, the tray 10 is moved to a picking position under the robotic arm 16, and when the calculations are complete the robotic arm 16 commences picking of the selected mushrooms aided by vacuum supplied by the vacuum pump 22 to a suction gripper 30 mounted on the robotic arm 16. Control of negative air pressure in the suction gripper 30 is accomplished by controlling the vacuum pump 22 based on air pressure measurements in the suction gripper 30. A control circuit for controlling air pressure may be located in the controller 20, in the robotic arm 16 (e.g. in the suction gripper 30) and/or in the vacuum pump 22. The robotic arm 16 transfers a mushroom to the first trim station 25 where the stem of the mushroom is trimmed right above the root structure of the mushroom. The mushroom root structure is collected into a bin through first chute 26 for disposal. The 16 to the second trim station 27 where the mushroom stem is cut at a specified length relative to the diameter of the mushroom cap. The stem section is collected into a separate bin through second chute 28, and can be sold by the mushroom grower to food processors who will use the stems as an ingredient in, for example, soups and sauces. The trimmed mushroom may then be transferred by the robotic arm 16 to a mushroom packaging system (not shown). The suction gripper 30 may be cleaned with a brush 29 located within the work envelope of the robotic arm 16 by using the robotic arm 16 to pass the suction gripper 30 through bristles of the brush. 

[0051] In FIG. 1, the device 3 for harvesting mushrooms is part of the mushroom harvesting system 2, the device comprising the robotic arm 16, the vacuum pump 22 and the control circuit for controlling the negative air pressure in the robotic arm 16. FIG. 2A and FIG. 2B illustrate one embodiment of the harvesting device in which the robotic arm 16 has one interchangeable suction gripper 30c mounted on an end-of-arm tooling 41 of the robotic arm 16. The suction gripper 30c comprises a suction cup 31c mounted on the suction gripper 30c via a clamping collar 32, two halves of clamping collar 32 being secured together with two bolts 33 to clamp the suction cup 31c to the suction gripper 30c. The end-of-arm tooling 41 comprises an adaptor 42 mounted thereon, the adaptor 42 comprising four adaptor magnets 43 that mate with four gripper magnets 34 (see FIG. 4A for more detail) to magnetically secure the suction gripper 30c to the adaptor 42 and thus to the robotic arm 16 at the end-of-arm tooling 41 of the robotic arm 16. The robotic arm 16 is programmed to orient the suction gripper 30c over a mushroom 12c in the mushroom tray 10, the mushroom 12c having an appropriate size and shape profile for the suction cup 31c based on image and position information collected by the system's camera (see FIG. 1) and a laser sensor 45, the laser sensor 45 being mounted on the adaptor 42 at the end-of-arm tooling 41 of the robotic arm 16. The robotic arm 16 preferably has 6-axes of motion. All manipulations of the end-of-arm-tooling 41, including orienting the suction gripper 30c and applying a twisting force to a mushroom held by the suction cup 31c when harvesting the mushroom from the mushroom tray 10, are conducted by the robotic arm 16. A control circuit including a pressure sensor for controlling the negative air pressure in the suction gripper is installed in a cavity inside the adaptor 42” (Emphasis added)

an automated harvester 2, comprising: 
a frame 5; 
18 and  laser sensor 45) and supported by a rail at one end of the frame in figure 1 above, 
the vision system configured to scan a growing bed under the frame; and 
a picking system 16/30, etc. moveable within a working area defined by the frame, 
the picking system comprising a plurality of grippers 30a-c for gripping mushrooms, 
each gripper comprising a tip 31a-c to articulate around a cap of the mushroom during a picking operation in figure 2B above and para [0051] “ a suction cup 31c mounted on the suction gripper 30c”.  

VanDeVegte does not appear to expressly disclose the picking system comprising a plurality of fingers for gripping mushrooms, the fingers being controlled by the picker to move towards and away from each other, 
each finger comprising a tip and an inner beam rotatably connected to each other to articulate around a cap of the mushroom during a picking operation.  

OLEYNIK teaches in the figures below:

    PNG
    media_image5.png
    510
    771
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    579
    673
    media_image6.png
    Greyscale



the fingers being controlled by the picker to move towards and away from each other in para [0527] “At step 794, the chef movement recording module 98 is configured to capture and record the chef's precise movements, including measurements of the chef's arms and fingers' force, pressure, and XYZ positions and orientations in real time in the standardized robotic kitchen 50.” And [0528] “…At step 826, the one or more robotic arms 72 and hands 74 process ingredients and execute the cooking method/technique with identical movements as that of the chef's 49 arms, hands and fingers, with the exact pressure, the precise force, and the same XYZ position, at the same time increments as captured and recorded from the chef's movements…”, (Emphasis added)

each finger comprising a tip (generally around sensor 602) in figure 12 below:

    PNG
    media_image7.png
    412
    552
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    587
    545
    media_image8.png
    Greyscale
  
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a robotic hand grasping a mushroom. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the harvester of VanDeVegte would be upgraded to  “improve automation technology with enhanced artificial intelligence and emulation of human skills and tasks in many forms in operating a robotic apparatus or a humanoid.” As taught in Oleynik para [0003] . 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of OLEYNIK to the prior art of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the harvester of claim 1, further comprising a battery rail supported by the frame, the battery rail comprising at least one battery source for powering the automated harvester see Oleynik para:
“[0699] Additionally, humanoid robot 3220 may have a neck 3230 with a number of DOF for forward/backward, up/down, left/right and rotation movements. It may have shoulder 3232 with a number of DOF for forward/backward, rotation movements, elbow with a number of DOF for forward/backward movements, and wrists 314 with a number of DOF for forward/backward, rotation movements. The humanoid robot 3220 may have hips 3234 with a number of DOF for forward/backward, left/right and rotation movements, knees 3236 with a number of DOF for forward/backward movements, and ankles 3236 with a number of DOF for forward/backward and left/right movements. The humanoid robot 3220 may house a battery 3238 or other power source to allow it to move untethered about its operational space. The battery 3238 may be rechargeable and may be any type of battery or other power source known.”.  

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the harvester of VanDeVegte would be upgraded to “improve automation technology with enhanced artificial intelligence and emulation of human skills and tasks in many forms in operating a robotic apparatus or a humanoid.” As taught in Oleynik para [0003] by having a battery to operate when the power goes out or to move untethered. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of OLEYNIK to the prior art of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the harvester of claim 1, further comprising a gantry for permitting movement of the picking system during picking operations see Oleynik para:
“[0764] For larger workspace applications, where the workspace exceeds that of a typical articulated robotic system, it is possible to increase the systems' reach by 3540 allowing for workspace repositioning 3544. Such a positioner could be a mobile wheeled or legged base, aerial platform, or simply a gantry-style orthogonal XYZ positioner, capable of positioning an articulated body 3531.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of OLEYNIK to the prior art of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the harvester of claim 3, wherein the gantry is configured to move the picking system in vertical, lateral and longitudinal directions see para [0764] immediately above wherein it is understood that XYZ positioner connotes the claimed directions.  

Regarding claim 5 and the limitation the harvester of claim 1, further comprising a processing unit for capturing data using the vision system, generating a picking sequence from the captured data, and instructing the automated harvester to move along the growing bed to perform scanning and picking operations see VanDeVegte para:
“[0040] The device for harvesting mushrooms may be part of a system for harvesting mushrooms. The system comprises other components including, for example, one or more cameras for locating mushrooms in the bed and a control apparatus operatively linked to the one or more cameras and the mushroom harvesting device. The control apparatus may be configured to operate the mushroom harvesting device to harvest mushrooms located by the one or more cameras from the bed. One or more sensors (e.g. laser sensors) located on the robotic arm and in electronic communication with the control apparatus may 

Regarding claim 6 and the limitation the harvester of claim 5, wherein the vision system comprises: a rail sized to extend across a growing bed and be supported above the growing bed by a frame of the automated harvester; a plurality of 3D scanners spaced along the rail in para:
“[0046] In operation, cap diameter and centroid location of a mushroom on the mushroom bed is provided to the robotic arm by the one or more cameras. In the case of a single camera, the centroid location is provided in 2-dimensional X-Y coordinates only. The height of each target mushroom may be determined by another camera or by a sensor mounted on an end-of-arm tooling of the robotic arm. The robotic arm may position the sensor over the centroid X-Y location received from the single camera such that the sensor can measure the mushroom cap height. The robotic arm now has the 3-dimensional coordinates for harvesting the target mushroom. In order to maximize productivity, harvesting all mushrooms within a common size category before changing suction grippers is recommended.”, 

each 3D scanner comprising: a laser; a slot to permit a laser line to be directed by the laser towards the underlying growing bed; at least one camera to capture data detectable from the laser line emitted from the slot; and a processing unit to process the captured data see VanDeVegte para [0051] above “The robotic arm 16 is programmed to orient the suction gripper 30c over a mushroom 12c in the mushroom tray 10, the mushroom 12c having an appropriate size and shape profile for the suction cup 31c based on image and position information collected by the system's camera (see FIG. 1) and a laser sensor 45, the laser sensor 45 being mounted on the adaptor 42 at the end-of-arm tooling 41 of the robotic arm 16.”.  

Regarding claim 7 and the limitation the harvester of claim 1, wherein the vision system is configured to generate a picking sequence based on the captured data, the picking sequence comprising a set of instructions for a picking system of the automated harvester see VanDeVegte para [0050] above “… a digital image of the mushroom tray 10 is captured by the digital camera 18. With pre-determined picking settings, the controller 20 will find all mushrooms 12 in the mushroom tray 10 and will determine which mushrooms 12 will be picked.”.  

Regarding claim 8 and the limitation the harvester of claim 1, wherein the picking system comprises a gripper, the gripper comprising a plurality of servo-driven elements to provide multiple degrees of freedom of motion in addition to the vertical translation see VanDeVegte para:
“[0044] A subsidiary controller for the robotic arm may be configured to receive a sequence of commands provided by the control apparatus, for example “move to location XYZ”, and interprets these commands into actual robot commands. For example, a move command such as “move to location XYZ” requires the robotic arm to coordinate the motion of up to 6 individual servo motors into a smooth combined movement for the entire robotic arm. The subsidiary controller for the robotic arm may be located in any convenient location, for example in the same location as the control apparatus, and the robotic arm may be in electronic communication with the subsidiary controller through wires/cables and/or wirelessly.”

And  OLEYNIK para:

“[0470] Some suitable robotic hands that can be modified for use with the robotic kitchen 48 include Shadow Dexterous Hand and Hand-Lite designed by Shadow Robot Company, located in London, the United Kingdom; a servo-electric 5-finger gripping hand SVH designed by SCHUNK GmbH & Co. KG, located in Lauffen/Neckar, Germany; and DLR HIT HAND II designed by DLR Robotics and Mechatronics, located in Cologne, Germany.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of OLEYNIK to the prior art of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the harvester of claim 8, wherein the servo-driven elements provide four degrees of freedom see VanDeVegte para [0044] above.  

Regarding claim 10 and the limitation the harvester of claim 8, wherein the fingers are detachable from a body of the gripper see OLEYNIK para:
“[0906] The robotic assistant 5002r can consist of a single, continuous body or structure, or can be made up of detached or detachable components.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of OLEYNIK to the prior art of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 and the limitation a picking system for an automated harvester for mushrooms, the picking system comprising: a gantry coupled to a frame of the automated harvester, the gantry permitting translation of the picking system in a plurality of directions, including vertical translation; a gripper comprising a plurality of servo-driven elements to provide multiple degrees of freedom of motion in addition to the vertical 
  
Regarding claim 13 and the limitation the picking system of claim 12, wherein the servo-driven elements provide four degrees of freedom see the rejection of corresponding parts of claim 9 above incorporated herein by reference.  
  
Regarding claim 14 and the limitation the picking system of claim 12, wherein the fingers are detachable from a body of the gripper see the rejection of corresponding parts of claim 10 above incorporated herein by reference.  
 
Regarding claim 17 and the limitation the picking system of claim 12, wherein the gantry further permits lateral translation of the picking system across a bed of mushrooms see the rejection of corresponding parts of claim 4 above incorporated herein by reference.  
 
Regarding claim 19 and the limitation the picking system of claim 12, wherein the gantry further permits longitudinal translation of the picking system to permit movement along the bed see the rejection of corresponding parts of claim 4 above incorporated herein by reference.    
Regarding claim 28 and the limitation a method of harvesting mushrooms using an automated harvester, comprising: instructing the automated harvester to move along a growing bed to scan mushrooms in the growing bed using a vision system comprising a plurality of 3D scanners spaced along a rail of a frame of the harvester; capturing data from the 3D scanners; generating a 3D point cloud from the captured data; using the 3D point cloud to identify candidate mushrooms and generate a picking sequence; instructing the automated harvester to move along the growing bed and to operate a picking system to target candidate mushrooms in the picking sequence; and for each candidate mushroom, controlling fingers of a gripper to move towards and away from each other, each finger comprising a tip and an inner beam rotatably connected to each other to articulate around a cap of the mushroom during a picking operation see the rejection of corresponding parts of claim 1 above incorporated herein by reference.
See VanDeVegte para [0046] above and OLEYNIK para:
“[0354] Abstraction Data—refers to the abstraction recipe of utility for machine-execution, which has many other data-elements that a machine needs to know for proper execution and replication. This so-called meta-data, or additional data corresponding to a particular step in the cooking process, whether it be direct sensor-data (clock-time, water-temperature, camera-image, utensil or ingredient used, etc.) or data generated through interpretation or abstraction of larger data-sets (such as a 3-Dimensional range cloud from a laser used to extract the location and types of objects in the image, overlaid with texture and color maps from a camera-picture, etc.).

[0409] Software Abstraction Food Engine—refers to a software engine that is defined as a collection of software loops or programs, acting in concert to process input data and create a certain desirable set of output data to be used by other software engines or an end-user through some form of textual or graphical output interface. An abstraction software engine is a software program(s) focused on taking a large and vast amount of input data from a known source in a particular domain (such as three-dimensional range measurements that form a data-cloud of three-dimensional measurements as seen by one or more sensors),”  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of OLEYNIK to the prior art of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 29 and the limitation the method of claim 28, wherein the instructing comprises moving the picking system using a gantry during picking operations see the rejection of corresponding parts of claim 4 above incorporated herein by reference.  
 
Regarding claim 30 and the limitation the method of claim 29, wherein the gantry is configured to move the picking system in vertical, lateral and longitudinal directions see the rejection of corresponding parts of claim 4 above incorporated herein by reference.    

Regarding claim 31 and the limitation the method of claim 28, wherein the vision system comprises: a rail sized to extend across a growing bed and be supported above the growing bed by a frame of the automated harvester; a plurality of the 3D scanners spaced along the rail, each 3D scanner comprising: a laser; a slot to permit a laser line to be directed by the laser towards the underlying growing bed; at least one camera to capture data detectable from the laser line emitted from the slot; and a processing unit to process the captured data see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
 
Regarding claim 32 and the limitation the method of claim 28, wherein the vision system is configured to generate the picking sequence based on the captured data, the picking sequence comprising a set of instructions for the picking system of the automated harvester, the method further comprising having the vision system instruct the picking system see the rejection of corresponding parts of claim 7 above incorporated herein by reference.  
  
Regarding claim 33 and the limitation the method of claim 28, wherein the gripper comprises a plurality of servo-driven elements to provide multiple degrees of freedom of motion in addition to the vertical translation see the rejection of corresponding parts of claim 8 above incorporated herein by reference.  
  
Regarding claim 34 and the limitation the method of claim 33, wherein the servo-driven elements provide four degrees of freedom see the rejection of corresponding parts of claim 9 above incorporated herein by reference.  
  
Regarding claim 35 and the limitation the method of claim 33, wherein the fingers are detachable from a body of the gripper see the rejection of corresponding parts of claim 10 above incorporated herein by reference.  
  
Regarding claim 37 and the limitation a computer readable medium comprising computer executable instructions for harvesting mushrooms using an automated .  

Claims 11, 16 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170265392 A1 to VAN DE VEGTE; John et al. (VanDeVegte) in view of US 20190291277 A1 to OLEYNIK; Mark as applied to the claims above and further in view of US 20180117773 A1 to Odhner; Lael Ulam.

Regarding claims 11, 16 and 36 the combination of Vandevegte above does not appear to expressly disclose the limitation wherein each finger further comprises an outer beam connected to the tip, and a base connecting and separating the inner and outer beams.  

Odhner teaches each finger of a robotic grasper further comprises an outer beam connected to the tip, and a base connecting and separating the inner and outer beams in the figures below:

    PNG
    media_image9.png
    820
    595
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    444
    441
    media_image10.png
    Greyscale

Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known design of a robotic hand. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the mushroom would be grasped and harvested.
Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Odhner to the prior art combination of VanDeVegte as explained above as merely performing the same function as it does 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170265392 A1 to VAN DE VEGTE; John et al. (VanDeVegte) in view of US 20190291277 A1 to OLEYNIK; Mark as applied to the claims above and further in view of US 20140277588 A1 to Patt; Eli Robert et al. (Patt). 

Regarding claim 15 the combination of VenDeVegte does not appear to expressly disclose the limitation further comprising a finger cot for each finger.  

Patt teaches in for example the figure below:

    PNG
    media_image11.png
    658
    500
    media_image11.png
    Greyscale

a finger cot for each finger of a robotic prosthetic hand in paragraphs:

“[0010] An example of the robotics approach is an advanced prosthetic arm that recently became available commercially, which was developed through funding from DARPA (Defense Advanced Research Agencies). The "Luke arm" replicates 18 of the 22 degrees of motion of a normal human hand, the most currently available. With these capabilities the functionality for the user increases dramatically to allow more control in handling objects. 

[0015] The robotics and physiological advancements described above are applicable to very few of those needing prostheses due their extremely high cost, the need in some cases for surgical intervention, and the lack of medical reimbursement for both the costly procedures and the costly prostheses. Thus, less costly and more widely applicable alternative approaches are needed to improve the lot of the majority of prosthesis users without requiring them to discard their existing prostheses. While the prior developments in the field are not intended for, nor can they be used as prosthetic "add-ons" or enhancement for a majority of prosthesis users, an easy to use and inexpensive "add-on" providing some improved functionality is needed and could deliver significant increase in satisfaction for amputees with the use of their prosthetic limbs. 

[0038] In one embodiment of the present invention shown in FIG. 1 and FIG. 2, tip pressure sensors 31 and pad pressure sensors 32 are placed against the fingers of the prosthetic hand. These pressure sensors may be encapsulated in a material such as a rubber or plastic conforming to the shape of the fingers to form finger cots such that they fit snugly around the fingers of the prosthetic hand while still allowing for flexibility and mobility. The pressure sensors 31 and 32 may be the same or different, and may incorporate a multiplicity of sensor elements 301-303 arranged in a circular, concentric, linear, or other form of sensor array. Complex forms of arrays of sensor elements may yield additional tactile information including but not limited to texture, hardness, softness, etc. Other types of sensors may be used to provide information about the nature or condition of the surface, such as its temperature, phase (i.e., whether it is liquid or solid), etc.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of upgrading robotic hands to include finger cot sensors. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the mushroom would be grasped and harvested without damaging the mushrooms.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Patt to the prior art combination of VanDeVegte as 

Claims 1, 4, 13, 18, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170265392 A1 to VAN DE VEGTE; John et al. (VanDeVegte) in view of US 20190291277 A1 to OLEYNIK; Mark as applied to the claims above and further in view of US 20190125126 A1 to Cohen; Adam.

Regarding claims 1, 4, 13, 29, 30 above it is considered that the combination of  VanDeVegte as explained above teaches the “gantry” as claimed.  If applicant is of the opinion that said combination does not teach the claimed “gantry” then resort may be had to Cohen to teach that it would have been obvious to use a gantry for automated food preparation of produce grown within an automated food preparation machine in figure 26a below:

    PNG
    media_image12.png
    715
    531
    media_image12.png
    Greyscale

and associated texts found in for example, para:
“[0174] Produce can be grown within the automated food preparation machine using techniques such as hydroponics, aeroponics, and sprouting. If produce is grown this way, it can be extremely fresh and flavorful since it can be harvested immediately before consumption and does not require pesticides. Moreover, washing of ingredients can be eliminated and the effort and expense of restocking the machine can be reduced, since ingredients not yet harvested remain fresh for extended periods; produce restocking only then requires transporting small, lightweight items such as seeds. Ingredients may be grown within pouches 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of moving a robotic hand/grasper/gripper to a specific location using a gantry.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the gripper would be moved to the exact location for the mushroom to be grasped and harvested.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cohen to the prior art combination of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 the combination of VanDeVegte above does not appear to expressly disclose the limitation wherein the gantry comprises a belt driven leadscrew coupled to the gripper to enable the vertical translation.  

Cohen teaches it is known in the robotic food preparation industry to use a gantry, belts and leadscrews to enable vertical translation in for example only para:
“[0243] In the embodiment shown, pouches 378 are transported by a manipulator comprising graspers 380 having grippers (e.g., pneumatic) fixed to a rotary actuator 381 similar to 280 supported by arm 382 which is moved along the X, Y, and Z axes by X (384), Y (386), and Z (388) linear stages, respectively. In other embodiments, other stages, including those with rotary joints may be used. The rotary actuator allows pouches to be fetched either from (or in some embodiments returned to) shelves on left or the right side of the system, and allows the pouch to be re-oriented vertically (e.g., FIG. 26(d)) to reduce the effective width of the grippers so they can enter the dispenser and descend within it, and more optimally orient pouches for insertion into the heater, MEP, and waste bin. A vertical gantry configuration is depicted in FIG. 26(a), comprising two X axis stages (one at or near the top of the apparatus, and one at or near the bottom), which move a Z stage, which in turns moves a Y stage. The arm is attached to the carriage of the Y stage in the embodiment shown. The system is enclosed by panels, several of which are shown in FIG. 26(a). The X stages are fastened to rear panel 390, and access panels 392 are provided on the sides of the system which can rotate to provide access to the rear of each shelf, allowing pouches can be loaded individually or in groups. Alternatively, entire shelves may be swapped out (e.g., an empty shelf for one that is pre-loaded with pouches), speeding up the restocking procedure for the machine. Mounted to the arm or to the rotary actuator (e.g., between the grippers) in some embodiments is a camera or scanner (optical, RFID, NFC, etc.) which can be used to read codes on the pouch before 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of moving a robotic hand/grasper/gripper to a specific location 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the gripper would be moved to the exact location for the mushroom to be grasped and harvested.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cohen to the prior art combination of VanDeVegte as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to automatically harvesting mushrooms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210212

/BEHRANG BADII/Primary Examiner, Art Unit 3665